Title: To Thomas Jefferson from John Syme, 1 February 1781
From: Syme, John
To: Jefferson, Thomas


New Castle, 1 Feb. 1781. Acknowledges TJ’s letter of 31 Jan. Has heard that “Mr. Watkins (who is Very Anxious to Remove evry thing from Cumberland) has loaded 3 Vessells, now on their way with Shells, Shott &c. Shall they be Landed Here or Return’d?” In obedience to Gen. Nelson’s orders, Syme has ordered out his lower battalion of militia, but doubts the propriety of the order, which interferes with recruiting and which allows a still longer exemption to the men of the upper battalion. Refers to TJ’s observations “in your Publick Letter” and apologizes for his militia officers’ neglecting to make returns. Since corn is so plentiful and wagonage so dear, proposes that as much forage as possible be consumed where it grows.
